Mary T. Hoeltzel Vice President and Chief Accounting Officer Routing: TL14A 1601 Chestnut Street Philadelphia, PA 19192 Telephone:215-761-1170 Facsimile:215-761-5613 mary.hoeltzel@cigna.com April 24, 2014 Via EDGAR Jim B. Rosenberg Senior Assistant Chief Accountant United States Securities and Exchange Commission treet, NE Washington, D.C. 20549 RE:Cigna Corporation Form 10-K for the Fiscal Year Ended December 31, 2013 Filed February 27, 2014 Definitive Proxy Statement on Schedule 14A Filed March 14, 2014 File No. 001-08323 Dear Mr. Rosenberg: On behalf of Cigna Corporation and in response to your letter to Thomas A. McCarthy dated April 17, 2014, please be advised that we expect to provide a response to the Staff on or before Thursday, May 15, 2014. If you would like to discuss this matter further, please do not hesitate to contact me at 215-761-1170 or by email to mary.hoeltzel@cigna.com. Very truly yours, /s/ Mary T. Hoeltzel Mary T. Hoeltzel cc: Sasha Parikh, Staff Accountant Mark Brunhofer, Review Accountant
